 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCoastal Property Services, Inc. and Service Employ-ees International Union, Local 32B-32J, AFL-CIO. Case A0-276July 16, 1990ADVISORY OPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, DEVANEY, AND OVIATTPursuant to Sections 102 98(a) and 102 99 of theNational Labor Relations Board's Rules and Regu-lations, on April 30, 1990, Coastal Property Serv-ices, Inc (the Petitioner) filed a petition for an ad-visory opinion as to whether the Board wouldassert jurisdiction over its operationsIn pertinent part the petition alleges as follows1 There is currently pending before the NewYork State Labor Relations Board (the StateBoard) a representation petition in which ServiceEmployees International Union, Local 32B-32J,AFL-CIO (the Union) seeks to be certified as thecollective-bargaining representative of an employeeof the Petitioner at its 50 Park Terrace West, NewYork, New York location'2 The Petitioner is a cooperative managementcompany The Petitioner manages and controls theresidential condominium located at 50 Park Ter-race West, New York, New York, which generates$1 million or more per year in income The Peti-tioner's out-of-state purchases exceed $50,000 peryear1 Although the Petitioner's name in this proceeding differs from that inthe State Board proceeding (Coastal Marimar Corp ), the petition allegesthat both proceedings involve the same parties3 The Union has neither admitted nor deniedthe aforesaid commerce data and the State Boardhas made no findings with respect thereto4 There is no representation or unfair laborpractice proceeding involving the same disputecurrently pending before the BoardAlthough all parties were served with a copy ofthe petition for an advisory opinion, none has fileda response thereto as permitted by Section 102 101of the Board's Rules and Regulations Having dulyconsidered the matter, the Board is of the opinionthat it would assert jurisdiction over the PetitionerThe Board has established a $500,000 discretionarystandard for asserting Junsdiction over condomin-iums and cooperatives 2 As the Petitioner allegesthat its total annual income from the residentialcondominium it manages and controls equals or ex-ceeds $1 million, the Petitioner clearly satisfies theBoard's discretionary jurisdiction Further, as thePetitioner's alleged $50,000 per year out-of-statepurchases is more than de minims, it also satisfiesthe Board's statutory standard for asserting Juris-dictionAccordingly, the parties are advised that, basedon the foregoing allegations and assumptions, theBoard would assert jurisdiction over the Petition-er 32 See Imperial House Condominium, 279 NLRB 1225 (1986), affd 831F 2d 999 (11th Cu. 1987)'The Board's advisory opinion proceedings under Sec 102 98(a) of theBoard's Rules and Regulations are designed primarily to determinewhether an employer's operations meet the Board's "commerce" stand-ards for asserting Junsdiction Accordingly, the instant Advisory Opinionis not Intended to express any view as to whether the Board would certi-fy the Union as representative of the petitioned-for unit under Sec 9(c)of the Act See generally Sec 101 40(e) of the Board's Rules and Regula-tions299 NLRB No 15